Per Curiam:

The motion to reverse is granted. The judgment of the specially constituted District Court is reversed, without costs to either party in this Court, and the cause is remanded to the specially constituted District Court with directions to dismiss the proceeding on the ground that the cause has become moot, without prejudice to an application by either party to the specially cohstituted District Court for an' award of costs in that court. United States v. Hamburg-American Co., 239 U. S. 466, 477-478; Heitmuller v. Stokes, 256 U. S. 359, 362-363; Brownlow v. Schwartz, 261 U. S. 216, 218.
Reported below: 23 F. Supp. 890.